Citation Nr: 0841386	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1958 to September 1963. These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Reno RO.  In November 2007 these 
matters were remanded for additional notice and further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, it is noteworthy that this appeal has been 
processed by the AMC, and that in May 2, 2008 correspondence 
to the AMC dated May 2, 2008, the veteran indicated he had 
relocated to Palm Desert California.  It is further 
noteworthy that the veteran's April 2008 correspondence to 
his Las Vegas Nevada VA treating physician, which was 
forwarded to the San Diego VARO (and received there in June 
2008) was, in turn, forwarded directly to the Board.    

The Board's November 2007 remand, in part, directed that 
copies of the veteran's updated VA treatment records be 
associated with his claims file.  In the April 2008 letter to 
his former VA treating physician associated with the claims 
file, the veteran indicated that he is now receiving 
treatment at the Loma Linda California VA Medical Center 
(MC), and identified his treating physician at such facility.  
It is unclear from the record when exactly he began receiving 
treatment at that facility; regardless, it appears that there 
are outstanding pertinent VA treatment records from the Loma 
Linda VAMC since, at least, April 2008 (and likely earlier as 
the most recent records from Las Vegas are dated in June 
2007).  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case must be remanded for compliance with 
this development which was previously sought.  

Furthermore, the veteran last VA examination scheduled to 
evaluate his neurological impairment of the upper extremities 
was in September 2006.  In the correspondence to his former 
care-provider dated in April 2008 the veteran stated that his 
peripheral neuropathy had worsened in the last 12 to 24 
months.  Accordingly, a contemporaneous VA examination is 
necessary.  (Notably, the Board's November 2007 remand that 
also directed the RO to arrange for any further development 
suggested by additional evidence received.)  

Finally, Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), a decision issued during the pendency of this appeal, 
the U.S. Court of Appeals for Veterans Claims (Court) 
outlined the notice that is necessary in a claim for an 
increased rating.  .  The Court held, in essence, that the 
Secretary must notify the claimant: (1) That to substantiate 
such a claim the claimant must provide (or ask the Secretary 
to obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and (4) 
provide examples of the types of medical and lay evidence the 
veteran may submit to support the claim.  The veteran has not 
been received Vazquez-compliant notice.  As the matter is 
being remanded anyway, the RO will have an opportunity to 
provide such notice without significant additional delay. 

Accordingly, the case is REMANDED for the following action:

1.  The RO issue a letter to the veteran 
providing the notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
specifically including: Notice that to 
substantiate such claim, he must provide 
(or ask the Secretary to obtain) evidence 
of a worsening of the condition and its 
impact on employment and daily life; 
notice of how disability ratings are 
assigned; notice of the (38 C.F.R. § 
4.124a, Diagnostic Code 8515) schedular 
criteria for ratings for peripheral 
neuropathy in excess of 10 percent; and 
examples of the types of medical and lay 
evidence he may submit to substantiate 
the claim for increase.  He should be 
afforded adequate opportunity to respond.  
The RO should arrange for any further 
development suggested by his response.  

2.  The veteran should be asked to 
identify all providers of treatment he 
has received for neurological impairment 
of the upper extremities since June 2007 
(and specifically any providers who may 
have observed his self-described episodes 
of bilateral arm weakness or numbness).  
With all necessary cooperation by the 
veteran, the RO should secure for the 
record copies of the complete records of 
all such treatment, specifically 
including his completed neurological 
treatment records from the Loma Linda 
VAMC since he began receiving treatment 
at that facility.  

3.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to determine the current severity of his 
peripheral neuropathy of the upper 
extremities.  The veteran's claims file 
and a copy of the regulatory provisions 
of 38 C.F.R. §§ 4.120-4.124a must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
physician should describe all findings as 
to each upper extremity in detail, and 
the report of examination should include 
responses to the following:  (a) Is the 
veteran's neurological impairment of the 
upper extremities best described as 
paralysis, incomplete paralysis, 
neuritis, or neuralgia?  (b) What 
impairment is shown on 
examination/testing?  (c) What, if any, 
additional impairment (not found on 
current examination, but based on the 
veteran's history and complaints) could 
be expected based on pathology shown?  
The examiner should specifically comment 
on the veteran's accounts of episodes of 
weakness and numbness (i.e., whether they 
are consistent with the clinical picture 
presented, and if so what would be their 
expected triggers, severity, and 
frequency.  The examiner should explain 
the rationale for all opinions given.  

5.  The RO should then readjudicate the 
claims (to include consideration of 
"staged" ratings if indicated by the 
record.  If either is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case (SSOC), and afford 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


